Appeal by defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered October 19, 1993, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant knowingly, voluntarily, and intelligently waived his right to be present during sidebar questioning of prospective jurors during voir dire (see, People v Antommarchi, 80 NY2d 247; People v Ming Yuen, 222 AD2d 613; People v Stokes, 216 AD2d 337). The defendant’s remaining contentions were not preserved for appellate review (see, CPL 470.05 [2]). O’Brien, J. P., Ritter, Hart and Goldstein, JJ., concur.